Exhibit 10.2

﻿

C:\Users\biantorn\Desktop\logo.gif [ftr-20170630xex10_2g001.gif]

﻿

﻿

﻿

April 27, 2017

﻿

﻿

Mr. Christopher D. Levendos 

[address on file with the Company]

﻿

Dear Chris,

﻿

On behalf of the senior leadership team, it is my pleasure to confirm our offer
of employment for the position of Executive Vice President Field Operations.
Your start date will be June 1, 2017. The work location for this position will
be Norwalk, CT. You will be reporting to Daniel J. McCarthy, President and Chief
Executive Officer.

﻿

Your executive compensation will include four principal components:

﻿

1) Annual base salary of $550,000 paid on a semi-monthly basis.

﻿

2) Cash bonus under the Frontier Bonus Plan with an annual target incentive of
100% of your annual base salary of $550,000, which will be paid out, in
accordance with the Frontier bonus plan, based on Frontier company performance.

﻿

3) Restricted stock awards, of common stock, are generally granted in the first
quarter of each year. Restricted shares vest in three equal annual installments
(one third per year), commencing one year from the date of grant. The annual
target for your position is $960,000. You will receive dividends, to the extent
dividends are declared on common stock by the Board of Directors, on all shares,
whether vested or unvested. Our current annual dividend policy (which is subject
to change at the discretion of the Board of Directors) is $0.42 per share of
common stock, declared quarterly in an amount of $0.105 per share per quarter.

﻿

4) Performance Shares under Frontier’s Long Term Incentive Plan (the “LTIP”),
with an annual performance share target valued at $470,000. The LTIP target is
an annual grant that will be paid out based on Frontier’s performance over a
three year period (initially, 2017-2019). The current performance metrics are
Free Cash Flow per Share and Total Shareholder Return. You will earn performance
shares at the end of each three year period based on Frontier’s performance over
the three-year measurement period on the metrics for that award. Dividends that
would have been payable on any earned shares during a three year period will be
paid at the end of the three year period.

﻿

As a sign-on bonus, you will be granted restricted shares of common stock having
a market value of $450,000 on the date of grant (subject to the approval of the
Compensation Committee of the Board of Directors). These shares will vest in
three equal annual installments (one third per year), commencing one year from
your start date.

 

--------------------------------------------------------------------------------

 

You will also receive a $300,000 cash sign on bonus (subject to applicable
deductions, withholdings, and taxes) contingent upon execution of a twelve (12)
month prorated promissory note (attached). The sign on bonus is paid after
thirty (30) days of employment.

﻿

Relocation benefits are also offered to you for a total value of up to $100,000
used for all relocation related expenses, including but not limited to household
goods transfer, closing costs, and temporary housing. Please note, that
according to IRS regulations, if you move less than 50 miles, you will be
accountable for applicable taxes on household goods transfer. Upon acceptance of
this offer of employment, a counselor from our relocation partner, Weichert,
will contact you to initiate you into the program. A Promissory Note (initiated
by Weichert Relocation) is required to be executed with your agreement to
reimburse the Company for a pro-rated portion of your relocation expenses in the
event you resign without Good Reason or are terminated by the Company for Cause
(as those terms are defined in Annex A hereto) within twelve  (12) months of
from the date the last funds were paid. This relocation benefit will expire
twelve (12) months from your start date.

﻿

You will be eligible for a full cash bonus and restricted stock award for 2017,
as if your employment by the Company commenced on January 1, 2017, with awards
paid in the first quarter of 2018. You will be eligible for an award under the
LTIP commencing with the 2017-2019 performance period. Frontier reserves the
right to implement or discontinue executive compensation plans at its own
discretion. Eligibility for any given plan does not guarantee award values since
Frontier’s Executive Compensation Program is based on performance of Frontier
and the executive. Further, awards are subject to the terms and conditions of
Frontier’s compensation plans.

﻿

If, within one year following a “Change in Control” of Frontier, you have a
“Separation from Service” either because (a) your employment is terminated by
Frontier or, as applicable, its successor, without “Cause” or (b) you resign
your employment as a result of “Good Reason” (the defined terms in this
paragraph shall have the meanings set forth in Annex A hereto; Annex A contains
other terms and conditions related to your receipt of Change in Control
benefits), you shall be entitled to a lump sum payment equal to two years’ base
salary and bonus target (based on the then current level of salary and bonus
target or, if greater, that in effect immediately prior to the Change in
Control), all restrictions on restricted shares held by you shall immediately
lapse and such restricted shares shall become fully-vested and non-forfeitable
and all performance shares granted to you under the LTIP or other performance
incentive plan pursuant to a performance -based vesting schedule shall
immediately be earned by you and non-forfeitable, with the number of shares
earned equal to the target level of shares granted. The lump sum payment will be
made on the “Expiration Date”.

﻿

Your health and welfare benefits will begin on your 31st day of employment and,
as a Frontier employee, you will be eligible to participate in a full range of
benefits.

﻿

This offer and subsequent employment is contingent upon Frontier’s receipt of
acceptable results of a background check and reference checks including,
criminal record check, drug screening, and verification of education, employment
and professional references. All drug screens must be completed within 48 hours
of receiving this package. The drug test will be registered by Frontier.

﻿

Federal law requires that you provide documentation (I-9) confirming your
eligibility to work in the United States within three business days of your
start date. A list of documents that you may use to establish your identity and
employment eligibility can be found in your New Hire Kit. Please bring the
appropriate documents with you when you report to work on your first day.
Continued employment is contingent upon successfully confirming your eligibility
to work in the United States.

 

2

 

--------------------------------------------------------------------------------

 

Assuming the contingencies noted above are met and you commence employment with
Frontier, as a condition of accepting this offer of employment with Frontier you
agree that should you leave employment with Frontier at any time in the future
for any reason, you will not solicit, either directly or indirectly, any
Frontier employee for employment with any other employer for a period of one (1)
year after you leave employment with Frontier.

﻿

This offer is not an express or implied contract, promise or guarantee of
employment, of any particular position, or of any particular term or condition
of employment. Your employment by Frontier is at will and is subject to the
conditions set forth in Frontier’s Code of Conduct as well as all other Frontier
policies and plans and applicable Federal, State and local laws.

﻿

On behalf of Frontier, I welcome you to our team! Please do not hesitate to
contact me with any questions regarding this offer. To acknowledge your
acceptance of this offer, please sign the bottom of this offer letter and email
a scanned copy back to me directly. Please return the original signed offer
letter with your original new hire paperwork as soon as convenient.

﻿

Sincerely,

﻿

image2.jpeg [ftr-20170630xex10_2g002.jpg]

﻿

Kathleen Weslock

EVP, Chief People Officer

Frontier Communications Corporation

﻿

Acceptance of Offer

﻿

By signing below, I  hereby accept Frontier’s contingent offer of employment. I
understand that I will not have a contract of employment with Frontier for a
specified period of time. I further agree to
abide by policies and procedures established by Frontier.

﻿

﻿

﻿

﻿

 

 

/s/ Christopher D. Levendos

 

5/11/17

Christopher D. Levendos

 

Date

﻿



 

3

 

--------------------------------------------------------------------------------

 

Annex A

﻿

A “Change in Control” shall be deemed to have occurred:

﻿

 (A)When any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act (but excluding Frontier and any subsidiary and any employee benefit plan
sponsored or maintained by Frontier or any subsidiary (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of
Frontier representing 50% or more of the combined voting power of Frontier’s
then outstanding securities; or

﻿

(B)Upon the consummation of any merger or other business combination involving
Frontier, a sale of substantially all of Frontier's assets, liquidation or
dissolution of Frontier or a combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
shareholders of Frontier immediately prior to the Transaction own, in the same
proportion, at least 51% of the voting power, directly or indirectly, of (i) the
surviving corporation in any such merger or other business combination; (ii) the
purchaser of or successor to Frontier’s assets; (iii) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (iv) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be.

﻿

“Cause” means your (a) willful and continued failure (other than as a result of
physical or mental illness or injury) to perform your material duties in effect
immediately prior to the Change in Control which continues beyond 10 days after
a written demand for substantial performance is delivered to you by Frontier,
which demand shall identify and describe each failure with sufficient
specificity to allow you to respond, (b) willful or intentional conduct that
causes material and demonstrable injury, monetary or otherwise, to Frontier
or (c) conviction of, or a plea of nolo contendere to, a crime constituting (i)
a felony under the laws of the United States or any State thereof, or (ii) a
misdemeanor involving moral turpitude. For these purposes, no act or failure to
act on your part shall be considered “willful” or “intentional” unless it is
done, or omitted to be done by you in bad faith and without reasonable belief
that your action or inaction was in the best interests of Frontier. Any act or
failure to act based upon authority given pursuant to a resolution duly adopted
by the Board of Directors or based upon the advice of counsel for Frontier shall
be conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of Frontier.

﻿

“Good Reason” means: (i) a material decrease in your base salary, target bonus
or long term incentive compensation target from those in effect immediately
prior to the Change in Control for any reason other than Cause; (ii) a material
relocation of your principal office location (for this purpose, a relocation
more than 50 miles from Frontier’s Norwalk, Connecticut headquarters will be
automatically deemed material) or (iii) a material decrease in your
responsibilities or authority for any reason other than Cause (and prior to your
terminating your employment you provide Frontier with notice of the decrease or
relocation within 90 days of the occurrence of such condition, Frontier does not
remedy the condition within 30 days of such notice, and you Separate from
Service within two years of the initial occurrence of one or more such
conditions)

﻿

If it is determined (as hereafter provided) that any payment or distribution by
Frontier to or for your  benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this letter agreement or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, restricted stock
award, stock appreciation right or similar  right, or the lapse or termination
of any restriction on or the vesting or exercisability of any of the foregoing
(a “Severance Payment”), would be subject to the excise tax imposed by Section
4999 of the Code (or any successor



4

 

--------------------------------------------------------------------------------

 

provision thereto) by reason of being “contingent on a change in ownership or
control” of Frontier, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax (such tax or
taxes, together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then the Severance Payment shall be payable
either (i) in full or (ii) as to such lesser amount which would result in no
portion of the Severance Payment being subject to the Excise Tax (“Capped
Payment”), whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
your receipt on an after-tax basis, of the greatest amount of economic benefits
to you, notwithstanding that all or some portion of such benefits may be taxable
under Section 4999 of the Code.

﻿

Subject to the provisions of immediately preceding paragraph, all determinations
required to be made pursuant to this letter agreement, including whether an
Excise Tax is payable by you and the amount of  such Excise Tax, shall be made
by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by Frontier prior to the Change in Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by you). The Accounting
Firm shall be directed by Frontier or you, as applicable, to submit its
preliminary determination and detailed supporting calculations to both Frontier
and you within 15 calendar days after the date of your termination of
employment, if applicable, and any other such time or times as may be requested
by Frontier or you. If the Accounting Firm determines that any Excise Tax is
payable by you, Frontier shall either (x) make payment of the Severance Payment,
or (y) reduce the Severance Payment by the amount which, based on the Accounting
Firm’s determination and calculations, would provide you with the Capped Payment
(except that any portion of the Severance Payment that constitutes deferred
compensation that is subject to Section 409A shall not be reduced, and its time
and form of payment shall not be altered as a result of this process), and pay
to you such reduced amount, in each case, less any Excise Taxes, federal, state,
and local income and employment withholding taxes and any other amounts
required  to be deducted or withheld by Frontier under applicable statute or
regulation. If the Accounting Firm determines that no Excise Tax is payable by
you, it shall, at the same time as it makes such determination, furnish you with
an opinion that you have substantial authority not to report any Excise Tax on
your federal, state, local income or other tax return. All fees and expenses of
the Accounting Firm and opinion letter shall be paid by Frontier in connection
with the calculations required by this letter.

﻿

You shall not receive any payments or benefits to which you may be entitled
hereunder related to a Change in Control unless you agree to execute a release
of all then existing claims against Frontier Communications Corporation, its
direct and indirect subsidiaries, affiliates, shareholders, directors, officers,
employees and agents in relation to claims relating to or arising out of your
employment or the business of Frontier; provided, however, that any such release
shall not bar or prevent you from responding to any litigation or other
proceeding initiated by a released party and asserting any claim or counterclaim
you have in such litigation or other proceeding as if no such release had been
given as to such party, nor shall it bar you from claiming rights that arise
under, or that are preserved by, this letter agreement. To comply with this
paragraph, you must sign and return the release within 45 days of the
termination of your employment, and you must not revoke it during a seven-day
revocation period that begins when the release is signed and returned to
Frontier. Then following the expiration of this revocation period, there shall
occur the “Expiration Date,” which is the 53rd day following the date of
termination of your employment. To the extent that a payment of Section 409A
compensation under this letter agreement is based upon your having a termination
of employment, “termination of employment” shall have the same meaning as
“Separation from Service” under Section 409A(a)(2)(A)(i) of the Code.  In
addition, to avoid having such a Separation from Service occur after your
termination of employment, you shall not have (after your termination of
employment) any duties or responsibilities that are inconsistent with the
termination of employment being treated as such a Separation from Service as of
the date of such termination.



5

 

--------------------------------------------------------------------------------